Citation Nr: 0116565	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  97-09 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for otitis media of the 
left ear.  

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss of the 
left ear.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel



INTRODUCTION

The veteran had active service from June 1957 to September 
1957.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, NY. 


FINDINGS OF FACT

1.  In October 1967, the RO denied service connection for 
otitis media of the left ear and for hearing loss of the left 
ear.

2.  In November 1967, the RO notified the veteran of the 
adverse decision; the veteran did not file an appeal within 
the time limit prescribed.

3.  Evidence received since October 1967 is cumulative and is 
not so significant that it must be considered in order to 
fairly address the merits of the veteran's claims.


CONCLUSIONS OF LAW

1.  Evidence received since the October 1967 denial of 
service connection for otitis media of the left ear is not 
new and material, and the veteran's claim for that benefit is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.156, 20.1103 (2000).

2.  Evidence received since the October 1967 denial of 
service connection for hearing loss of the left ear is not 
new and material, and the veteran's claim for that benefit is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.156, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  The veteran 
has been notified in the statement of the case of the type of 
evidence needed to substantiate his claim.  Furthermore, the 
VA has obtained all treatment records identified by the 
veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  

Concerning the application of Public Law No. 106-475, the 
Veterans Claims Assistance Act of 2000 (Nov. 9, 2000; 114 
Stat. 2096), to this claim, the Board also notes that section 
3, to be codified at 38 U.S.C. § 5103A(f), provides that 
nothing in this section shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.

In general, service connection may be granted for disability 
that was incurred in or aggravated by active service.  See 38 
U.S.C.A. §  1131 (West 1991); 38 C.F.R. § 3.303 (2000).  
Service connection may be granted for any disease diagnosed 
after discharge, when the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

A veteran is afforded a presumption of sound condition upon 
entry into service, except for any defects noted at the time 
of examination for entry into service; that presumption can 
be overcome only by clear and unmistakable evidence that a 
disability existed prior to service.  38 U.S.C.A. §§ 1111, 
1137 (West 1991); see Doran v. Brown, 6 Vet. App. 283 (1994); 
Laposky v. Brown, 4 Vet. App. 331 (1993).  

Further, a preexisting injury or disease is considered to 
have been aggravated by service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (2000).  The United States Court of 
Veterans Appeals has held, however, that intermittent or 
temporary flare-ups during service of a preexisting injury or 
disease do not constitute aggravation.  Rather, the 
underlying condition must have worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

In October 1967, the RO denied service for otitis media of 
the left ear and for hearing loss of the left ear.  In 
November 1967, the RO notified the veteran of the adverse 
decision.  However, the veteran did not file an appeal within 
the time limit prescribed.  The October 1967 decision, 
therefore, is final.  See 38 U.S.C.A. § 5108, 7105(c); 
38 C.F.R. § 20.1103.

A final decision may be reopened based upon submission of new 
and material evidence.  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); Elkins v. West, 12 Vet. App. 209 (1999).  This 
standard has not been met.

At the time of the October 1967 decision, the RO had before 
it evidence that included service medical records, a letter 
from a private physician documenting treatment prior to 
service, and post-service records by another private 
physician.  The veteran had stated in the claim for benefits 
filed in May 1967 that what he characterized as a condition 
of the ear was aggravated by service.  Service medical 
records reflect that during an entrance examination, hearing 
reportedly was 15/15 in both ears, but that examination 
revealed scarring of the left eardrum.  In June 1957 a 
perforation of the left eardrum was characterized as 
symptomatic.  Less than three months later, in September 
1957, the veteran was treated for recurrent otitis media.  

During a September 1957 audiological examination conducted in 
connection with the veteran's separation from service, the 
veteran indicated that he had a history of drainage since 
childhood, that during the past three years the ear had 
become dry, and that three weeks earlier the ear began 
draining again.  The veteran indicated that this was 
associated with moderate deafness.  Examination revealed the 
left canal to be filled with pus and the posterior half of 
the drum to be absent.  Both bone and ear conduction were 
characterized as practically nil on that side. 

Pure tone thresholds in Hertz reportedly included findings as 
follows:  :




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0

5
LEFT
45
55
40

35

Hearing at that time also was characterized as 15/15, for 
both whispered and spoken voice, in the right ear and 2/15 
for whispered voice and 11/15 for spoken voice in the left 
ear.  Diagnoses consisted of chronic otitis media of the left 
ear and severe deafness of the left ear, the latter 
characterized as partially due to otitis media.  The examiner 
further determined that the diagnosed disorders existed prior 
to service and were not aggravated by service.  The veteran 
was then administratively separated based upon the diagnosed 
disorders.  

An April 1953 letter from a private physician was also 
associated with the claims file at the time of the October 
1967 decision.  That letter reflects that the veteran had 
been under the physician's observation, that the veteran had 
chronic purulent otitis media of the left ear with a 
perforation in the posterior inferior quadrant of the drum, 
and that there was a small amount of foul purulent secretion 
in the canal.  The letter further reflects that the physician 
was able to cause a cessation of discharge from the left ear 
by treatment, but that frequent flare ups would occur and 
that the veteran, therefore, would be a poor candidate for 
military service.  

Post service records of treatment consisted of records of 
treatment by another private physician in September and 
October 1957.  Those records reflect a history of perforation 
since age 10 with discharge for about one year that then 
stopped.  The September entry reflects that the veteran 
reported feeling blocked without any earache the previous 
week, during which the veteran had been on active duty, and 
that the veteran then experienced spontaneous discharge for 
two days.  Examination revealed a small amount of granulation 
tissue at the drum margin post.  In October, the ear appeared 
much drier and the perforation could be seen near the tube.  

In September 1967, the veteran underwent a VA audiological 
examination.  The veteran reported difficulty with hearing in 
the left ear for about 20 years.  He also reported having had 
discharge from the left ear in 1957 following what he 
characterized as an infection and of having experienced 
discharge on and off for 20 years.  Examination revealed the 
right eardrum to be intact.  There was a marginal perforation 
of the left eardrum, although the ear was dry at the time of 
examination.

Audiological evaluation revealed pure tone thresholds, in 
Hertz, as follows:




HERTZ



250
500
1000
2000
4000
RIGHT
10
10
10
5
0
LEFT
40
35
40
25
5

Examination also revealed speech discrimination ability of 
100 percent in the right ear and of 96 percent in the left 
ear.  Diagnoses were chronic otitis medial of the left ear 
and conductive hearing loss of the left ear.  

In October 1967, the RO, in denying service connection for 
otitis media of the left ear and conductive hearing loss of 
the left ear, held that those disorders existed prior to 
service.  The RO further held that the disorder were not 
materially aggravated by service during the veteran's short 
period of active duty.  

Evidence received since the October 1967 decision include 
private records of treatment from October 1995 and July 1996.  
Those records contain findings that appear to suggest some 
level of hearing loss on the left side.  

During a hearing in August 1998, the veteran testified that 
during service the veteran was required to stand at attention 
during a driving rain and that rain entered his left ear.  
The veteran also testified that two days later he experienced 
left ear discharge.  It was the veteran's belief that the 
exposure to rain during service caused an aggravation of his 
left ear condition.  

Evidence received since October 1967 is insufficient to 
reopen the prior final decision.  The RO previously had 
evidence of left ear hearing loss and conceded the presence 
of such hearing loss.  Additional medical evidence of left 
ear hearing loss is, therefore, cumulative of medical 
evidence previously before the RO.  The veteran characterizes 
the medical evidence currently submitted as new because, 
according to the veteran, it demonstrates deafness instead of 
simple hearing loss. The medical documents submitted since 
October 1967, however, fail to address the issues in 
controversy, namely whether the veteran's disabilities 
existed prior to service and whether they were aggravated 
during service.  Any difference in the level of current 
hearing loss shown, alone, does not make this evidence 
material for purposes of deciding whether the claim is 
reopened. 

The veteran's testimony similarly fails to add new evidence.  
The veteran at the time that he submitted the claim that gave 
rise to the October 1967 decision expressed his belief that 
his ear condition existed prior to service and was aggravated 
thereby.  The veteran's testimony essentially duplicates this 
prior statement.  The fact that the veteran has provided 
additional details concerning what he believes to be nature 
of the events that gave rise to the symptomatology he 
experienced in service does not, ipso facto, render his 
testimony new and material evidence.  The veteran's 
allegation, that he was exposed to driving rain in service, 
does not tend to alter the conclusions either (1) that the 
veteran's disorders existed prior to service or (2) that the 
symptomatology that developed during service failed to 
represent an overall aggravation of the veteran's underlying 
disability.  

Evidence submitted since October 1967, therefore, is 
cumulative of evidence previously considered and is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claims.  The evidence, 
therefore, is not new and material, and the veteran's 
previously disallowed claims may not be reopened.  


ORDER

New and material evidence not having been submitted to reopen 
either a claim for service connection for otitis media of the 
left ear or for service connection for hearing loss of the 
left ear, service connection for those disorders remains 
denied.   



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

